Action to establish partnership in a hay-press, and to settle partnership accounts in which a judgment for plaintiff was entered and given. Defendant moved for a new trial, which was denied, and he prosecutes these appeals, one from the judgment and the other from the order denying a new trial.
The evidence is sufficient to justify the decision of the court below.
The court below found that the defendant put in the hay-press as a part of the capital stock, for which a patent was afterward issued to him. The patent was obtained for the hay-press while the copartnership was in existence, and while the plaintiff and defendant, as copartners, were manufacturing the hay-presses. We think the court properly held that the patent so issued under an agreement that the hay-press should go into the partnership as part of its stock belonged to the partnership. *Page 150 
It is a matter of no consequence that there was no written assignment of a half interest in the patent by defendant to plaintiff. The plaintiff, as a partner, became in equity the owner of one half of the patent, though the agreement was by parol. On this point seeSumerby v. Buntin, 118 Mass. 279, which is adverse to defendant's contention, and which sustains the conclusion here reached.
We find no error in the record.
The judgment in cause No. 12523 and the order in cause No. 12643 are affirmed.
  WORKS, J., McFARLAND, J., PATERSON, J., and SHARPSTEIN, J., concurred. *Page 225